Per curiam.
We granted an application to appeal to consider whether the trial court erred in dismissing this case under OCGA § 9-10-91 (5). Because the nonresident ex-husband has lived out of state since 1982 and has been in full and complete compliance with the Georgia divorce decree, we hold that the trial court properly dismissed the ex-wife’s action for modification of child support. Medeiros v. Tarpley, 258 Ga. 372 (369 SE2d 482) (1988).

Judgment affirmed.


All the Justices concur, except Hunt, J., who concurs in the judgment only.